Citation Nr: 1528885	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neurocardiogenic syndrome and presyncope, to include as secondary to an anthrax vaccination.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to neurocardiogenic syndrome and presyncope.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1984 to April 1992.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously before the Board in February 2011, at which time the Board denied the application to reopen the claim for service connection for neurocardiogenic syndrome and presyncope, and the claim for service connection for obstructive sleep apnea.  The Board also remanded the issues of entitlement to service connection for back and hip disabilities.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  

In January 2012, the Court issued an order that granted a Joint Motion for Partial Remand (JMR) filed by counsel for both parties, vacated the Board's February 2011 decision with respect to the issues of whether new and material evidence had been received to reopen a claim for service connection for neurocardiogenic syndrome and presyncope, and entitlement to service connection for obstructive sleep apnea, and remanded those matters to the Board for action in compliance with the JMR.

In August 2012, the Board found that new and material evidence had been received to reopen a claim for service connection for neurocardiogenic syndrome and presyncope.  The Board remanded the underlying claim for service connection for neurocardiogenic syndrome and syncope, and the claim for service connection for obstructive sleep apnea.

In September 2013, the Board denied the Veteran's claims for entitlement to service connection for neurocardiogenic syndrome and presyncope, and for obstructive sleep apnea.  The Veteran appealed, and in a November 2014 Memorandum Decision, the Court vacated the September 2013 Board decision and remanded the case in accordance with the Memorandum Decision.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2014 Memorandum Decision stated that the Veteran would be able to submit additional evidence and argument.  In May 2015, he submitted medical articles, along with an Additional Evidence Response Form for Cases with a VA Substantive Appeal (Form 9) Filed Prior to February 2, 2013.  The Veteran requested that his appeal be remanded to the AOJ for review of his additional evidence.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, to include the medical articles submitted in May 2015.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




